IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


EDWARD PRINTUP,                         : No. 126 MM 2016
                                        :
                     Petitioner         :
                                        :
                                        :
            v.                          :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA            :
DAUPHIN COUNTY DISTRICT                 :
ATTORNEY AND SECRETARY OF THE           :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                     Respondents        :


                                    ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Habeas Corpus [King’

Bench]” is DENIED.